Citation Nr: 0411514	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from June 1956 to April 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Lincoln, Nebraska Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for tinnitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran submitted to an audiological examination in 
February 2003, conducted by audiologist C.F..  Mr. F. stated 
that the veteran's exposure to the noise of rifles and rocket 
launchers during his military service likely resulted in his 
current hearing loss and tinnitus.

The veteran also underwent a VA audiological examination in 
April 2003.  The VA examiner diagnosed the veteran with 
significant sensorineural hearing loss and constant tinnitus 
in both ears.  The veteran's hearing loss and tinnitus were 
considered consistent with a history of noise exposure.  
However, as the veteran informed the examiner that the 
tinnitus did not begin until 20 years ago, 20 years after his 
discharge from service, the examiner stated that it was not 
likely that the tinnitus was a result of his military 
service.

The veteran's claim for tinnitus was denied primarily because 
it was determined that the tinnitus began after service.  
However, the record includes conflicting statements regarding 
the time of onset of the tinnitus, and the veteran contends 
that his statements were misconstrued or misunderstood.  
Since there are conflicting accounts as to when the veteran's 
tinnitus began, he should be afforded another VA audiological 
examination.
Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be scheduled for 
a VA audiological examination, with a 
new examiner, to ascertain the nature 
and likely etiology of any tinnitus he 
has/is experiencing.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The examiner should 
address the following:

A.  Does the veteran have tinnitus?

B.  If the veteran does have 
tinnitus, is it at least as likely as 
not the result of the veteran's 
exposure to noise from rifles and 
rocket launchers in service?  In 
answering this question, the examiner 
must take into account the entire 
record.

C.  If the veteran does have 
tinnitus, is it as least as likely as 
not that it is proximately due to or 
the result of the veteran's 
sensorineural hearing loss?

3.  After the development requested 
above has been completed, the RO should 
review the veteran's claims folder and 
ensure that all the foregoing 
developments have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.

4.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
tinnitus.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, the RO should issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
they have been given an opportunity to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


